The interpretation of the will is the ascertainment of the testator's intention; and the question of intention is ordinarily determined as a question of fact, by the natural weight of competent evidence, and not by artificial rules of interpretation. Rice v. Society 56 N.H. 191, 197, 198,203; Houghton v. Pattee, 58 N.H. 326; Morse v. Morse, 58 N.H. 391. Upon all the competent evidence (which it is not necessary to state), the question, whether the testator intended the real estate of which he gave the plaintiff the income for life should include the testator's interest in the land bonded to J. M P., is a very doubtful one: but we are inclined to think it should be answered in the affirmative.
Case discharged.
STANLEY and SMITH JJ., did not sit. *Page 512